As filed with the Securities and Exchange Commission on November 26, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21279 The Merger Fund VL (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Bonnie L. Smith 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant's telephone number, including area code: 914-741-5600 Date of fiscal year end: December 31 Date of reporting period:September 30, 2007 Item 1. Schedule of Investments. The Merger Fund VL Schedule of Investments September 30, 2007 (Unaudited) Shares Value COMMON STOCKS - 133.33% Aerospace & Defense - 1.62% 1,400 EDO Corporation (c) $ 78,414 Aluminum - 5.31% 2,575 Alcan Inc. (d) 257,706 Apparel Retail - 2.42% 2,550 Genesco Inc. (a) (d) 117,631 Asset Management & Custody Banks - 3.57% 2,800 Nuveen Investments Inc. (d) 173,432 Broadcasting & Cable TV - 3.90% 5,050 Clear Channel Communications, Inc. (d) 189,072 Casinos & Gaming - 11.86% 4,400 Harrah's Entertainment (d) 382,492 900 Penn National Gaming, Inc. (a) (e) 53,118 1,600 Station Casinos, Inc. (c) 139,968 575,578 Commodity Chemicals - 2.39% 2,500 Lyondell Chemical Company (e) 115,875 Communications Equipment - 6.21% 9,900 3Com Corp. (a) (e) 48,906 10,400 Avaya, Inc. (a) (e) 176,384 4,400 Sirenza Microdevices, Inc. (a) (e) 76,076 301,366 Construction Materials - 2.58% 2,000 Florida Rock Industries, Inc. (e) 124,980 Consumer Electronics - 2.76% 1,550 Harman International Industries, Inc. (c) 134,106 Consumer Finance - 3.71% 3,625 SLM Corporation (e) 180,054 Data Processing & Outsourced Services - 10.84% 1,650 Affiliated Computer Services, Inc. (a) (b) 82,896 3,250 Alliance Data Systems Corporation (a) (e) 251,680 3,500 Ceridian Corporation (a) (e) 121,590 1,500 CheckFree Corp. (a) (e) 69,810 525,976 Diversified Chemicals - 3.46% 6,345 Huntsman Corporation (e) 168,079 Diversified Commercial & Professional Services - 3.66% 6,750 PHH Corporation (a) (e) 177,390 Food Retail - 2.40% 9,150 Pathmark Stores, Inc. (a) (e) 116,663 Footwear - 0.75% 1,650 Skechers U.S.A., Inc. (a) (e) 36,465 Health Care Equipment - 3.15% 350 Dade Behring Holdings, Inc. (e) 26,722 1,800 Kyphon, Inc. (a) (e) 126,000 152,722 Health Care Supplies - 0.92% 700 Bausch & Lomb Incorporated (f) 44,800 Hotels, Resorts & Cruise Lines - 4.31% 4,500 Hilton Hotels Corporation (e) 209,205 Hypermarkets & Super Centers - 1.92% 6,829 Coles Group Limited (f) 93,320 Independent Power Producers & Energy Traders - 6.87% 4,750 Mirant Corporation (a) (c) 193,230 2,050 TXU Corp. (c) 140,363 333,593 Integrated Telecommunication Services - 3.99% 4,825 BCE Inc. (f) 193,553 Investment Banking & Brokerage - 3.92% 37,400 Instinet Group Incorporated (a) (f) 190,295 Life Sciences Tools & Services - 3.19% 1,800 Ventana Medical Systems, Inc. (a) (b) 154,638 Managed Health Care - 6.87% 7,900 Sierra Health Services, Inc. (a) (f) 333,301 Packaged Foods & Meats - 2.17% 850 Numico NV (a) (f) 65,936 1,500 Reddy Ice Holdings, Inc. (f) 39,555 105,491 Regional Banks - 1.84% 3,200 Greater Bay Bancorp (f) 89,504 Restaurants - 4.77% 4,400 Applebee's International, Inc. (b) 109,472 3,500 Wendy's International, Inc. (b) 122,185 231,657 Specialized Finance - 2.81% 2,050 International Securities Exchange Holdings, Inc (f) 136,263 Specialty Stores - 0.98% 800 Guitar Center, Inc. (a) (f) 47,440 Steel - 2.09% 3,000 Ryerson, Inc. 101,220 Technology Distributors - 0.18% 100 CDW Corporation (a) 8,720 Trading Companies & Distributors - 3.68% 5,550 United Rentals, Inc. (a) 178,544 Trucking - 4.06% 5,600 Laidlaw International Inc. 197,232 Wireless Telecommunication Services - 8.17% 2,450 ALLTEL Corporation 170,716 2,200 Dobson Communications Corporation (a) 28,138 1,200 Leap Wireless International, Inc. (a) 97,644 2,300 Rural Cellular Corporation (a) 100,050 396,548 TOTAL COMMON STOCKS (Cost $6,492,216) 6,470,833 Contracts (100 shares per contract) Value PUT OPTIONS PURCHASED - 0.79% Bloomberg US Lodging Index 113 Expiration: September, 2007, Exercise Price: $400.00 0 Financial Select Sector SPDR 11 Expiration: December, 2007, Exercise Price: $38.00 4,263 iShares S&P GSTI Networking 4 Expiration: October, 2007, Exercise Price: $37.50 500 Materials Select Sector SPDR Trust 4 Expiration: December, 2007, Exercise Price: $45.00 1,360 Medimmune 10 Expiration: December, 2007, Exercise Price: $50.00 0 PowerShares Dynamic Healthcare 6 Expiration: October, 2007, Exercise Price: $29.00 405 PowerShares Dynamic Media 6 Expiration: December, 2007, Exercise Price: $17.00 690 SPDR Metals & Mining ETF 5 Expiration: October, 2007, Exercise Price: $65.00 1,162 SPDR S&P Retail ETF 10 Expiration: October, 2007, Exercise Price: $41.00 2,225 SPDR Trust Series 1 25 Expiration: October, 2007, Exercise Price: $152.00 5,000 24 Expiration: November, 2007, Exercise Price: $160.00 18,480 Telecom HOLDRs Trust 11/07 6 Expiration: November, 2007, Exercise Price: $45.00 2,280 Utilities Select Sector SPDR 8 Expiration: October, 2007, Exercise Price: $42.00 1,680 TOTAL PUT OPTIONS PURCHASED (Cost $60,475) 38,045 Principal Amount TAX ESCROW NOTES - 0.16% $ 18,300 Price Communication Liquidating Trust (a) 7,869 TOTAL TAX ESCROW NOTES (Cost $7,869) 7,869 SHORT TERM INVESTMENTS - 0.00% Variable Rate Demand Notes - 0.00% 104 U.S. Bank 5.70% 104 TOTAL SHORT TERM INVESTMENTS (Cost $104) 104 Total Investments(Cost $6,560,664) (g) - 134.28% $ 6,516,851 Footnotes Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) All or a portion of the shares have been committed as collateral for open short positions. (c) All or a portion of the shares have been committed as collateral for written option contracts. (d) All or a portion of the shares have been committed as collateral for swap contracts. (e) All or a portion of the shares have been committed as collateral for the credit facility. (f) All or a portion of the shares have been committed as collateral for short foreign currency contracts. (g) The cost basis of investments for federal income tax purposes at 9/30/07 was as follows*: Cost of investments $ 6,579,123 Gross unrealized appreciation 131,368 Gross unrealized depreciation (193,640) Net unrealized depreciation $ (62,272) *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Merger Fund VL Schedule of Securities Sold Short September 30, 2007 (Unaudited) Shares Value 1,175 The Great Atlantic & Pacific Tea Co., Inc. $ 35,791 2,400 Metropcs Communications Inc. 65,472 7,900 RF Micro Devices, Inc. 53,167 2,400 The Thomson Corporation 100,632 375 Vulcan Materials Company 33,431 2,514 Wells Fargo Company 89,549 1,865 Wesfarmers Limited 69,506 Total Securities Sold Short(Proceeds $445,620) $ 447,548 The Merger Fund VL Schedule of Options Written September 30, 2007 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS EDO Corporation 14 Expiration: November, 2007, Exercise Price: $55.00 $ 3,080 Harman International Industries, Inc. 5 Expiration: November, 2007, Exercise Price: $85.00 3,200 3 Expiration: November, 2007, Exercise Price: $90.00 1,260 Mirant Corporation 10 Expiration: October, 2007, Exercise Price: $40.00 1,750 Station Casinos, Inc. 13 Expiration: January, 2008, Exercise Price: $90.00 260 TXU Corp. 13 Expiration: January, 2008, Exercise Price: $67.50 2,177 Ventana Medical Systems, Inc. 18 Expiration: October, 2007, Exercise Price: $80.00 11,430 Wendy's International, Inc. 35 Expiration: November, 2007, Exercise Price: $35.00 6,213 Total Options Written(Premiums received $28,436) $ 29,370 Item 2. Controls and Procedures. (a) The Registrant’s President/Principal Executive Officer and Treasurer/Principal Financial Officer have reviewed the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) as of a date within 90 days of the filing date of the report, as required by Rule 30a-3(b) under the 1940 Act and Rule13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Merger Fund VL By (Signature and Title)/s/ Frederick W. Green Frederick W. Green, President Date11/12/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Frederick W. Green Frederick W. Green, President Date11/12/2007 By (Signature and Title)*/s/ Bonnie L. Smith Bonnie L. Smith, Treasurer Date11/15/2007 * Print the name and title of each signing officer under his or her signature.
